Title: John Adams to Abigail Adams, 11 March 1788
From: Adams, John
To: Adams, Abigail


        
          Amsterdam March 11. 1788.
          My dearest Friend
        
        I have past through the Ceremonies of taking Leave of the States General, the Prince and Princess &c to the Satisfaction of all Parties—and have been feasted at Court, and all that.— made my Compliments to the Prince on the 8. of March his Birth Day, and to the Princess at her Drawing Room &c &c &c. and should have been in London at this hour if you had not have laid a Plott, which has brought me to this Town.— Mr Jefferson at the Receipt of your Letter, came post to meet me, and he cutts out So Much Business for me, to put the Money Matters of the United States upon a Sure footing, that I certainly Shall not be able to get into the Packet at Helvoet before Saturday; and I much fear not before Wednesday the Nineteenth. This delay is very painful to me, and you must blame your self for it, altogether.
        I thought myself dead, and that it most well with me, as a Public Man: but I think I shall be forced, after my decease, to open an additional Loan. at least this is Mr Jeffersons opinion and that of Mr Vanstaphorst.
        I hope you will have every Thing ready that by the twenty first or second of March We may sett off together for falmouth from London.
        My Love to Mr & Mrs Smith, and kiss my dear Boy.— Compliments to all Friends.— I am very impatient under this unforeseen delay, but our Bankers as well as Mr Jefferson think it absolutely necessary for the Public. I must therefore submit, but, if in Consequence of it you should meet South Westers on the Coast of America, and have your Voyage prolonged three Weeks by it, remember it is all your own Intrigue, which has forced me to open this Loan. I suppose you will boast of it, as a great Public Service.
        Yours forever
        John Adams.
      